EXHIBIT 10.1

Summary of Cash Incentive Bonus Plan

ZOLL Medical Corporation (the “Company”) maintains a cash incentive bonus plan
pursuant to which executives may receive an annual cash bonus, based on their
performance as measured against predetermined goals and objectives established
by the Compensation Committee and reviewed with the Board of Directors. Specific
criteria for these bonuses are determined based on a combination of qualitative
and quantitative measures, the details of which are established each year. These
goals vary for each executive based on his or her responsibilities and role
within the Company and include corporate financial performance measures, which
may include achieving targeted corporate earnings per share growth, revenue
growth, return on sales and cash flow. Each executive will typically have a
number of goals tied to his or her completion of specific management objectives.
The target amount of the bonus is a target percentage of the executive’s base
salary, but can be greater or less than the target percentage based upon
underachievement or overachievement of the respective goals. The target amounts
are set each year by the Compensation Committee and reviewed with the Board of
Directors. Early in the year following the measurement year, the Compensation
Committee reviews the performance of the executives and approves the amount of
the cash bonus to be paid to each executive.